--------------------------------------------------------------------------------

Exhibit 10.3

 

EXECUTION VERSION 

SUBSCRIPTION AGREEMENT

 

Trinity Sub Inc.
c/o Trinity Merger Corp.
55 Merchant Street, Suite 1500
Honolulu, HI 96813

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) among
Trinity Sub Inc., a Maryland corporation (the “Company”), Trinity Merger Corp, a
Delaware corporation (the “SPAC”), and certain real estate lending funds and
their related real estate management companies, in each case, affiliated with
Broadmark Capital, LLC (collectively, the “Broadmark Entities”), the undersigned
desires to subscribe for and purchase from the Company, and the Company desires
to sell to the undersigned, such number of shares of the Company’s common stock,
par value $0.001 per share (“Common Stock”), based on the “Subscription Amount”
set forth on the signature page hereof (the “Initial Shares”) for a purchase
price per share equal to the Reference Price (as defined in Merger Agreement)
(the “Per Share Purchase Price”) and, at the election of the undersigned
following the Closing (as defined below), up to such number of additional shares
of Common Stock (the “Optional Shares” and, together with the Initial Shares,
the “Shares”) based on the “Optional Subscription Amount” set forth on the
signature page hereof for the same Per Share Purchase Price, each on the terms
and subject to the conditions contained herein. In connection therewith, the
undersigned and the Company agree as follows:

 

1.            Subscription.

 

a.            Initial Shares. On the terms and subject to the conditions hereof,
the undersigned hereby irrevocably subscribes for and agrees to purchase from
the Company, and the Company hereby agrees to issue and sell to the undersigned,
upon payment of the Subscription Amount, solely for cash and no other property,
the Initial Shares, and for no other consideration, on the terms and subject to
the conditions provided for herein (such subscription and issuance, the
“Subscription”). The undersigned understands and agrees that the Company
reserves the right to accept or reject the undersigned’s Subscription for the
Initial Shares for any reason or for no reason, in whole or in part, at any time
prior to its acceptance by the Company, and the same shall be deemed to be
accepted by the Company only when this subscription agreement (this
“Subscription Agreement”) is signed by a duly authorized person by or on behalf
of the Company; provided, that if the Company has not so accepted the
undersigned’s Subscription for the Initial Shares by August 12, 2019, the
undersigned’s Subscription for the Initial Shares shall be deemed revoked, this
Subscription Agreement shall be null and void and of no further force and
effect, and the undersigned shall have no obligations hereunder.


1

--------------------------------------------------------------------------------

b.            Optional Subscription. In addition, the Company hereby grants to
the undersigned the right to subscribe for and purchase from the Company, and
agrees to issue and sell to the undersigned, in one or more tranches, following
the Closing, up to the total number of Optional Shares, upon the undersigned’s
election and payment of the applicable portion or all of the Optional
Subscription Amount. The Optional Subscription Amount shall be payable either
(x) in cash or (y) by the undersigned surrendering the right to receive such
number of Optional Shares pursuant to this Section 1.b. having an aggregate Net
Share Value (as defined below) equal to that portion of the Optional
Subscription Amount payable in connection with the relevant purchase of Optional
Shares. The purchase and sale of Optional Shares to the undersigned shall be on
the terms and subject to the conditions provided for herein (such subscription
and issuance, the “Optional Subscription”); and subject in addition to the
following terms and conditions:

 

i. Timing, Number and Size of Elections. Any such election to subscribe for and
purchase Optional Shares may be exercised only by written notice from the
undersigned to the Company (an “Election Notice”), given within a period of 365
calendar days after the Closing, setting forth the aggregate number of Optional
Shares to be subscribed for and purchased and the date on which such Optional
Shares are to be delivered, as determined by the undersigned but in no event (i)
earlier than five (5) or later than ten (10) business days after the date of
such notice and (ii) earlier than the Closing Date. The undersigned may exercise
its Optional Subscription right on more than one occasion, but on no more than
three (3) occasions and in no case in increments less than $5,000,000 or for
more than $25,000,000 in aggregate purchase price (and, for the avoidance of
doubt, any exercise which requires both physical delivery of Optional Shares and
a Cash Settlement shall nonetheless count as one (1) occasion of exercise).

 

ii. Cash Settlement Right. Notwithstanding any other provision of this
Subscription Agreement to the contrary, the undersigned, in its sole discretion
and by so notifying the Company in the relevant Election Notice, shall have the
right to require the Company to settle any Optional Subscription, in whole or in
part, by cash payment to the undersigned rather than by the physical delivery of
Optional Shares to the undersigned (a “Cash Settlement”); but only to the extent
physical delivery of the Optional Subscription would result in the undersigned
(together with its Affiliates and Attribution Parties) exceeding the Beneficial
Ownership Limitation. In the event of a Cash Settlement, the amount of cash
payable by the Company to the undersigned (the “Cash Settlement Payment”) shall
be equal to (A) the number of Optional Shares for which the undersigned is
electing Cash Settlement rather than physical delivery multiplied by (B) the Per
Share Market Value minus the Per Share Purchase Price (the “Net Share Value”).
For purposes of the preceding sentence, the term “Per Share Market Value” means
the per share volume-weighted average price of the Common Stock in regular
trading hours on the NYSE (or other national exchange on which the Common Stock
is listed or admitted for trading) as reported for the period of ten (10)
consecutive trading days ending on the trading day prior to the date on which
the Election Notice is received by the Company. The Company shall make the Cash
Settlement Payment by wire transfer of immediately transferrable funds to the
undersigned in accordance with such wire transfer instructions as the
undersigned shall include in the Election Notice. The Company shall make the
Cash Settlement Payment as promptly as practicable, but in no case later than
the thirtieth (30th) calendar day following the date of the Election Notice.

2

--------------------------------------------------------------------------------

iii. Beneficial Ownership Limitation. Notwithstanding any other provision if
this Subscription Agreement to the contrary, the Company shall not give effect
to any Optional Subscription, and the undersigned shall have no right to make
any Optional Subscription, to the extent that after giving effect to the
issuance of Optional Shares pursuant to such Optional Subscription as set forth
on the applicable Election Notice, the undersigned (together with the
undersigned’s affiliates (within the meaning of Rule 144(a) under the Securities
Act) (“Affiliates”) and any other persons whose beneficial ownership of the
Company’s common stock would be aggregated with the undersigned’s for purposes
of Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations promulgated thereunder, including
any “group” of which the undersigned is a member (such persons, “Attribution
Parties”), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of this paragraph, beneficial
ownership shall be calculated, and any determination as to “group” status shall
be made, in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. In determining the number of outstanding
shares of Common Stock, the undersigned may rely on the number of outstanding
shares of Common Stock as reflected in the Company’s most recent periodic or
annual report filed with the SEC, a more recent public announcement by the
Company or a more recent written notice by the Company or its transfer agent;
and upon the written or oral request of the undersigned, the Company shall
within two business days confirm orally and in writing to the undersigned the
number of shares of Common Stock then outstanding. For purposes of this
paragraph, the “Beneficial Ownership Limitation” means 9.9% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of Optional Shares issuable pursuant to the relevant Optional
Subscription. The undersigned, upon written notice to and the written consent of
the Company, may increase the Beneficial Ownership Limitation; provided,
however, that no such increase in the Beneficial Ownership Limitation will be
effective until the sixty-first (61st) calendar day after written consent is
provided by the Company. The provisions of this paragraph shall be construed and
implemented in such manner as is necessary or desirable to properly give effect
to the Beneficial Ownership Limitation.

3

--------------------------------------------------------------------------------

2.            Closing.

 

a.            The closing of the sale of the Initial Shares contemplated hereby
(the “Closing”) is contingent upon the substantially concurrent consummation of
the Transaction and shall occur on the date of, and immediately prior to, the
consummation of the Transaction.

 

b.            Not less than five (5) business days prior to the scheduled
closing of the Transaction (the “Closing Date”), the Company shall provide
written notice to the undersigned (the “Closing Notice”) of such Closing Date.

 

c.            Following the Closing Notice, the undersigned shall deliver to the
Company, at least one (1) business day prior to the anticipated Closing Date,
the Subscription Amount for the Initial Shares by wire transfer of United States
dollars in immediately available funds to the account specified by the Company
in the Closing Notice, to be held in escrow until the Closing.

 

d.            On the Closing Date, the Company shall deliver (or cause the
delivery of) the Initial Shares in book entry form to the undersigned or to a
custodian designated by undersigned, as applicable, as indicated on the
signature page to this Subscription Agreement, and the Subscription Amount shall
be released from escrow automatically and without further action by the Company
or the undersigned.

 

e.            This Subscription Agreement shall terminate and be of no further
force or effect, without any liability to either party hereto, if the Company
notifies the undersigned in writing that it has abandoned its plans to move
forward with the Transaction.

 

f.            In the event of the rejection of the entire Subscription by the
Company or the termination of this Subscription Agreement by the Company
following the delivery by the undersigned of the Subscription Amount for the
Initial Shares, in accordance with the terms hereof, the Company shall promptly
return, or cause any escrow agent to return, the Subscription Amount promptly
(but in any event within not more than one (1) business day) to the undersigned
and this Subscription Agreement shall have no force or effect.

 

3.            Closing Conditions.

 

a.            The Closing shall be subject to the satisfaction or valid waiver
by each party of conditions that, on the Closing Date:

 

i. no suspension of the qualification of the Shares for offering or sale or
trading in any jurisdiction, or initiation or threatening of any proceedings for
any of such purposes, shall have occurred;

 

ii. no governmental authority shall have enacted, issued, promulgated, enforced
or entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing, restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such prevention,
restraint or prohibition; and

4

--------------------------------------------------------------------------------

iii. all conditions precedent to the closing of the Transaction, including the
approval of the SPAC’s stockholders, shall have been satisfied or waived (other
than those conditions which, by their nature, are to be satisfied at the closing
of the Transaction, but subject to the satisfaction of those conditions at such
time).

 

b.            The obligation of the Company to consummate the Closing shall be
subject to the satisfaction or valid waiver by the Company of the additional
conditions that, on the Closing Date:

 

i. all representations and warranties of the undersigned contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or an
Undersigned Material Adverse Effect (as defined below), which representations
and warranties shall be true and correct in all respects) at and as of the
Closing Date; and

 

ii. the undersigned shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to Closing.

 

c.            The obligation of the undersigned to consummate the Closing shall
be subject to the satisfaction or valid waiver by the undersigned of the
additional conditions that, on the Closing Date:

 

i. all representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or as
to a Company Material Adverse Effect (as defined below), and the representations
set forth in Sections 5.f, 5.g and 5.h, which representations and warranties
shall be true and correct in all respects) at and as of the Closing Date;

 

ii. the Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by them at or
prior to Closing;

 

iii. the Company shall have issued to the undersigned, concurrently with the
Closing, a number of warrants equal to the number of the Initial Shares
subscribed by the undersigned (and not including any number of Optional Shares
for which the undersigned has the right to subscribe) (the “Warrants”), with
each Warrant entitling the holder thereof to purchase one share of Common Stock
at the same exercise price as provided in, and otherwise on substantially the
same terms as, the warrants that will be held by public stockholders of the SPAC
upon completion of the Transaction (other than such differences as may be
attributable to the fact that the Warrants are being issued by the Company to
the undersigned in one or more transactions exempt from registration under the
Securities Act of 1933, as amended);

5

--------------------------------------------------------------------------------

 

iv. the closing conditions set forth in Article VI of the Merger Agreement,
among the Company, the SPAC and the Broadmark Entities, among others, dated as
of August 9, 2019 (the “Merger Agreement”), have been satisfied or waived;
provided, however, that in the event the Company or the SPAC waives or agrees to
the waiver of any such closing condition set forth in the Merger Agreement (a
“Trinity Waiver”), the undersigned shall not be obligated to consummate the
Closing if the Company has not obtained the undersigned’s prior written consent
to such Trinity Waiver (a “Subscriber Waiver Consent”). For purposes of the
foregoing, the parties acknowledge and agree that: (a) with respect to a Trinity
Waiver relating to Section 6.1(f), 6.1(g) and/or 6.2(e) of the Merger Agreement
and/or Section 2.1(b)(ii) or Section 2.1(c) of the Company Disclosure Schedules
(as defined in the Merger Agreement), the undersigned shall be entitled to
withold a Subscriber Waiver Consent in its sole discretion; and (b) with respect
to a Trinity Waiver relating to any other closing condition set forth in the
Merger Agreement, the undersigned shall be entitled to withold a Subscriber
Waiver Consent only if the undersigned determines in good faith, and so notifies
the Company, that such Trinity Waiver has or is reasonably likely to have a
material adverse effect on the undersigned;

 

v. the Company and the SPAC shall have delivered to the undersigned the a REIT
ownership limit waiver, in form and substance reasonably satisfactory to the
undersigned and the Company, to the effect that aggregate ownership by the
undersigned (and, if applicable, any affiliates of the undersigned) of the
Shares and any shares of Common Stock as a result of the conversion of the
Warrants may exceed 9.8% without violating any REIT ownership limitation set
forth in the Company’s and/or the SPAC’s organizational documents;

 

vi. the undersigned shall have received payment from the Company of a fee (the
“Warrant Equalization Fee”), payable in cash concurrently with the Closing, in
an amount equal to (A) the number of the Warrants acquired by the undersigned
pursuant to this Agreement multiplied by (B) the amount of the consent fee per
warrant paid by the Company in connection with obtaining Warrant Holder Approval
(as defined in the Merger Agreement) (provided, however, that the Warrant
Equalization Fee shall in no event be less than $0.30 per Warrant acquired by
the undersigned pursuant to this Agrement);

 

6

--------------------------------------------------------------------------------

 

vii. following the execution and delivery of the Merger Agreement by the parties
thereto on August 9, 2019, there shall have been no amendment of the Merger
Agreement (a “Merger Agreement Amendment”) for which the Company has not
obtained the prior written consent of the undersigned (a “Subscriber Amendment
Consent”). For purposes of the foregoing, the parties acknowledge and agree
that: (a) with respect to a Merger Agreement Amendment relating to Section
6.1(f), 6.1(g) and/or 6.2(e) of the Merger Agreement and/or Section 2.1(b)(ii)
or Section 2.1(c) of the Company Disclosure Schedules (as defined in the Merger
Agreement), the undersigned shall be entitled to withhold a Subscriber Amendment
Consent in its sole discretion; and (b) with respect to a Merger Agreement
Amendment that amends any other provision of the Merger Agreement, the
undersigned shall be entitled to withold a Subscriber Amendment Consent only if
the undersigned determines in good faith, and so notifies the Company without
unreasonable delay, that such Merger Agreement Amendment has or is reasonably
likely to have a material adverse effect on the undersigned. Notwithstanding the
foregoing, an amendment of the Merger Agreement solely to correct typographical
errors therein or to make other ministerial or otherwise non-substantive changes
thereto shall not constitute a Merger Agreement Amendment; and

 

viii. following the execution and delivery of the Merger Agreement by the
parties thereto on August 9, 2019, there shall have been no amendment of the
Restrictive Covenants Agreements, dated as of August 9, 2019, between the
Company and certain of the Management Company Members (as defined in the Merger
Agreement) to reduce the term of any non-competition restriction contained
therein.

 

d.            It shall be a condition to the obligation of the Company to sell
any Optional Shares that the representations and warranties of the undersigned
contained in this Subscription Agreement shall be true and correct in all
material respects (other than representations and warranties that are qualified
as to materiality or as to an Undersigned Material Adverse Effect (as defined
below), which representations and warranties shall be true and correct in all
respects) at and as of the closing date with respect to such Optional Shares.

 

e.           The undersigned agrees that, at or prior to the Closing and at or
prior to the closing with respect to the sale of any Optional Shares, the
undersigned shall deliver to the Company a duly completed and executed Internal
Revenue Service Form W-9.

 

4.           Further Assurances. At the Closing, the parties hereto shall
execute and deliver such additional documents and take such additional actions
as the parties reasonably may deem to be practical and necessary in order to
consummate the Subscription as contemplated by this Subscription Agreement.

 

5.           Company Representations and Warranties. The Company represents and
warrants to the undersigned, as of the date hereof and as of the Closing Date,
that:

 

a.            The Company has been duly incorporated, is validly existing and is
in good standing under the laws of the State of Maryland, with corporate power
and authority to own, lease and operate its properties and conduct its business
as presently conducted, and to enter into, deliver and perform its obligations
under this Subscription Agreement.


7

--------------------------------------------------------------------------------

b.            The Shares have been duly authorized and, when issued and
delivered to the undersigned against full payment therefor in accordance with
the terms of this Subscription Agreement, will be validly issued, fully paid and
non-assessable and will not have been issued in violation of, or subject to, any
preemptive or similar rights created under the Company’s articles of
incorporation, or under the laws of the State of Maryland.

 

c.            This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable in accordance with its terms, except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

 

d.            The execution, delivery and performance by the Company of this
Subscription Agreement, the issuance and sale of the Shares and the compliance
by the Company with all of the provisions of this Subscription Agreement and the
consummation of the transactions herein will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company or any of its
subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound or to which any of the property or assets of the
Company is subject, which would reasonably be expected to have a material
adverse effect on the business, properties, financial condition, stockholders’
equity or results of operations of the Company (a “Company Material Adverse
Effect”) or materially affect the validity of the Shares or the legal authority
of the Company to comply in all material respects with the terms of this
Subscription Agreement; (ii) result in any violation of the provisions of the
organizational documents of the Company; or (iii) result in any violation of any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over the Company or any
of its properties or of the NASDAQ Marketplace Rules, that would have a Company
Material Adverse Effect or materially affect the validity of the Shares or the
legal authority of the Company to comply with this Subscription Agreement.

 

e.            The Company has delivered to the undersigned a true and correct
copy of the Merger Agreement (including all schedules and exhibits thereto) in
the form executed and delivered by the parties thereto as of August 9, 2019.

 

f.            Each of the representations and warranties made by the Company
and/or the SPAC in the Merger Agreement (as such representations and warranties
are qualified by the Trinity Disclosure Schedules) is true and correct. For
purposes of this paragraph, the term “Trinity Disclosure Schedules” has the
meaning ascribed thereto in the Merger Agreement.

 

g.            To the Knowledge of Trinity, each of the representations and
warranties made by the Companies and/or the Management Companies in the Merger
Agreement (as such representations and warranties are qualified by the Company
Disclosure Schedules) are true and correct in all material respects. For
purposes of this paragraph, the terms “Knowledge of Trinity,” “Companies,”
“Management Companies” and “Company Disclosure Schedules” have the meanings
ascribed thereto in the Merger Agreement.


8

--------------------------------------------------------------------------------

h.            Neither the Registration Statement, as of the time it is declared
effective by the SEC, nor the Proxy Statement, as of the date on which it first
is mailed to the SPAC’s stockholders and at the time of the Trinity Stockholders
Meeting, will contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading. For purposes of this paragraph, the terms “Registration
Statement,” “Proxy Statement” and “Trinity Stockholders Meeting” have the
meanings ascribed thereto in the Merger Agreement.

 

i.             There are no securities or instruments issued by the Company or
to which the Company is a party containing anti-dilution or similar provisions
that will be triggered by the issuance of the Shares to the undersigned or the
issuance of the Warrants to the undersigned, in each case as contemplated by the
terms hereof, except for any such provisions as have been or will be validly
waived prior to Closing.

 

j.            Other than any fee payable to the Placement Agent in connection
with the transactions contemplated by this Subscription Agreement, none of the
Company, the SPAC and their respective subsidiaries has paid, or is obligated to
pay, any brokerage, finder’s or other fee or commission in connection with its
issuance and sale of the Shares hereunder; and the undersigned has no
responsibility, and shall not be liable, for any portion of any such fee payable
to the Placement Agent.

 

k.            The Company understands and acknowledges that the undersigned has
relied upon such representations and warranties in determining to make its
Subscription for the Shares and enter into this Subscription Agreement.

 

6.            Undersigned Representations and Warranties. The undersigned
represents and warrants to the Company, as of the date hereof and as of the
Closing Date, that:

 

a.            The undersigned has been duly incorporated or otherwise formed and
is validly existing in good standing under the laws of its jurisdiction of
incorporation or formation, with full power and authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

 

b.            This Subscription Agreement has been duly authorized, executed and
delivered by the undersigned and constitutes a legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms, except as may be limited or otherwise affected by (i)
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and (ii)
principles of equity, whether considered at law or equity.


9

--------------------------------------------------------------------------------

c.            The execution, delivery and performance by the undersigned of this
Subscription Agreement and the consummation of the transactions contemplated
herein will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the property or
assets of the undersigned or any of its subsidiaries pursuant to the terms of
(i) any indenture, mortgage, deed of trust, loan agreement, lease, license or
other agreement or instrument to which the undersigned or any of its
subsidiaries is a party or by which the undersigned or any of its subsidiaries
is bound or to which any of the property or assets of the undersigned or any of
its subsidiaries is subject, which would reasonably be expected to have a
material adverse effect on the business, properties, financial condition,
stockholders’ equity or results of operations of the undersigned and its
subsidiaries, taken as a whole (an “Undersigned Material Adverse Effect”), or
materially affect the legal authority of the undersigned to comply in all
material respects with the terms of this Subscription Agreement; (ii) result in
any violation of the provisions of the organizational documents of the
undersigned or any of its subsidiaries; or (iii) result in any violation of any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over the undersigned or
any of its subsidiaries or any of their respective properties that would
reasonably be expected to have an Undersigned Material Adverse Effect or
materially affect the legal authority of the undersigned to comply in all
material respects with this Subscription Agreement.

 

d.            The undersigned (i) was at the time it was offered the Shares, as
of the date hereof, and will be on the Closing Date (x) a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act of 1933,
as amended (the “Securities Act”)) or (y) an institutional “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act), in each case,
satisfying the applicable requirements set forth on Schedule A, and (ii) is
acquiring the Shares only for his, her or its own account and not for the
account of others, or if the undersigned is subscribing for the Shares as a
fiduciary or agent for one or more investor accounts, each owner of such account
is a qualified institutional buyer or an institutional “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act) and the undersigned
has full investment discretion with respect to each such account, and the full
power and authority to make the acknowledgements, representations and agreements
herein on behalf of each owner of each such account, and (iii) is not acquiring
Shares with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act (and shall provide the requested
information on Schedule A following the signature page hereto). The undersigned
is not an entity formed for the specific purpose of acquiring the Shares.

 

e.       The undersigned understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. The undersigned understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by the undersigned absent an effective
registration statement under the Securities Act except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii) in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates or book entry
records representing the Shares shall contain a legend to such effect. The
undersigned acknowledges that the Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. The undersigned
understands and agrees that the Shares, unless and until registered under an
effective registration statement pursuant to the Securities Act, will be subject
to transfer restrictions and, as a result of these transfer restrictions, the
undersigned may not be able to readily resell the Shares and may be required to
bear the financial risk of an investment in the Shares for an indefinite period
of time. The undersigned understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Shares.


10

--------------------------------------------------------------------------------

f.            The undersigned understands and agrees that the undersigned is
purchasing Shares directly from the Company. The undersigned further
acknowledges that there have been no representations, warranties, covenants and
agreements made to the undersigned by the Company, or its officers or directors
or any other party to the Transaction, expressly or by implication, other than
those representations, warranties, covenants and agreements of the Company
included in this Subscription Agreement.

 

g.            The undersigned represents and warrants that its acquisition and
holding of the Shares will not constitute or result in a non-exempt prohibited
transaction under Section 406 of the Employee Retirement Income Security Act of
1974, as amended, Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), or any applicable similar law.

 

h.            The undersigned acknowledges and agrees that the undersigned has
received such information as the undersigned deems necessary in order to make an
investment decision with respect to the Shares. The undersigned represents and
agrees that the undersigned and the undersigned’s professional advisor(s), if
any, have had the full opportunity to ask such questions, receive such answers
and obtain such information as the undersigned and such undersigned’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Shares.

 

i.             The undersigned became aware of this offering of the Shares
solely by means of direct contact between the undersigned and the Company or the
SPAC or a representative of the Company or the SPAC, and the Shares were offered
to the undersigned solely by direct contact between the undersigned and the
Company or the SPAC or a representative of the Company or the SPAC. The
undersigned did not become aware of this offering of the Shares, nor were the
Shares offered to the undersigned, by any other means. The undersigned
acknowledges that the Company represents and warrants that the Shares (i) were
not offered by any form of general solicitation or general advertising and (ii)
are not being offered in a manner involving a public offering under, or in a
distribution in violation of, the Securities Act, or any state securities laws.
The undersigned has a substantive pre-existing relationship with the SPAC, the
Broadmark Entities or their affiliates, or B. Riley FBR, Inc. (the “Placement
Agent”).

 

j.            The undersigned acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares. The
undersigned has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Shares, and the undersigned has sought such accounting, legal and tax advice as
the undersigned has considered necessary to make an informed investment
decision.


11

--------------------------------------------------------------------------------

k.            Alone, or together with any professional advisor(s), the
undersigned has adequately analyzed and fully considered the risks of an
investment in the Shares and determined that the Shares are a suitable
investment for the undersigned and that the undersigned is able at this time and
in the foreseeable future to bear the economic risk of a total loss of the
undersigned’s investment in the Company. The undersigned acknowledges
specifically that a possibility of total loss exists.

 

l.             In making its decision to purchase the Shares, the undersigned
represents and warrants that it has relied solely upon independent investigation
made by the undersigned and the representations and warranties set forth herein.
Without limiting the generality of the foregoing, the undersigned has not relied
on any statements or other information provided by the Placement Agent
concerning the Company or the Shares or the offer and sale of the Shares.

 

m.           The undersigned understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the offering of the Shares or
made any findings or determination as to the fairness of this investment.

 

n.            The undersigned is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
executive order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity targeted by any OFAC sanctions
program, (ii) an entity owned fifty percent (50%) or more, directly or
indirectly, by one or more persons or entities on the OFAC List, (iii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iv) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
undersigned agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that the undersigned is
permitted to do so under applicable law. If the undersigned is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), the
undersigned maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. To the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List. To the
extent required, it maintains policies and procedures reasonably designed to
ensure that the funds held by the undersigned and used to purchase the Shares
were legally derived.

 

o.            No disclosure or offering document has been prepared by the
Placement Agent or any of its affiliates in connection with the offer and sale
of the Shares.

 

p.            The Placement Agent and each of its directors, officers,
employees, representatives and controlling persons have made no independent
investigation with respect to the Company or the Shares or the accuracy,
completeness or adequacy of any information supplied to the undersigned by the
Company.


12

--------------------------------------------------------------------------------

q.            In connection with the issue and purchase of the Shares, the
Placement Agent has not acted as the undersigned’s financial advisor or
fiduciary.

 

r.            The undersigned has, and at the Closing will have, sufficient
funds to pay the Subscription Amount pursuant to Section 2.

 

s.            The undersigned understands and acknowledges that, in addition to
restrictions on transfer imposed by federal and state securities laws, the
Shares will be subject to transfer, ownership and certain other restrictions for
the purpose of the Company’s intended qualification as a real estate investment
trust under the Code.

 

t.            The undersigned and its affiliates do not have, and during the
30-day period immediately prior hereto such undersigned and its affiliates have
not entered into, any “put equivalent position” as such term is defined in Rule
16a-1 under the Exchange Act, or short sale positions with respect to the
securities of the Company. In addition, the undersigned shall comply with all
applicable provisions of Regulation M promulgated under the Securities Act.

 

u.            The undersigned acknowledges and agrees that the certificate or
book-entry position representing the Shares will bear or reflect, as applicable,
a legend substantially similar to the following:

 

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS
SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE HOLDER OF THIS
SECURITY AGREES FOR THE BENEFIT OF THE ISSUER OF THIS SECURITY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I)
PURSUANT TO ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, (II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT, OR (III) TO THE ISSUER OF THIS SECURITY, IN EACH OF CASES (I) THROUGH (III)
IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, AND (B) THE HOLDER WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY
FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. THE ISSUER OF THIS
SECURITY MAY REQUIRE THE DELIVERY OF A WRITTEN OPINION OF COUNSEL,
CERTIFICATIONS AND/OR ANY OTHER INFORMATION IT REASONABLY REQUIRES TO CONFIRM
THE SECURITIES ACT EXEMPTION FOR SUCH TRANSACTION.”

 

v.            The aggregate consideration set forth in this Subscription
Agreement is the result of arm’s-length negotiations between the Company, the
SPAC and the undersigned.


13

--------------------------------------------------------------------------------

w.           No Shares will be issued to the undersigned for services rendered
to or for the benefit of the Company or any of its affiliates in connection with
the Subscription or the Transaction.

 

x.            No Shares will be issued to the undersigned in connection with the
Subscription or the Transaction for indebtedness (or interest thereon) of the
Company.

 

y.           There is no indebtedness between the undersigned, on the one hand,
and the Company or any of its affiliates, on the other hand, and there will be
no indebtedness created in favor of the undersigned as a result of the
Subscription or the Transaction.

 

z.            The undersigned is not under the jurisdiction of a court in a
Title 11 or similar case (within the meaning of Section 368(a)(3)(A) of the
Code).

 

aa. The undersigned’s non-tax business purpose for effecting the Subscription is
to acquire the Shares for investment.

 

bb. The undersigned (a) does not have any plan or intention to sell, transfer,
exchange or otherwise dispose of any Shares, (b) has not entered into, nor is
the undersigned subject to, any agreement, arrangement or binding commitment
(whether written or oral), to sell, transfer, exchange or otherwise dispose of
any Shares, or (c) has not granted any option to purchase or acquire any Shares.

 

cc. The undersigned will comply with all reporting and record-keeping
requirements applicable to the Subscription and the Transaction which are
prescribed by the Code, the Income Tax Regulations promulgated thereunder (the
“Treasury Regulations”), or by forms, instructions, or other publications of the
United States Internal Revenue Service, including, without limitation, the
record-keeping and information filing requirements prescribed by Treasury
Regulations Section 1.351-3.

 

7.            Registration Rights.

 

a. The Company agrees that, within thirty (30) calendar days after the
consummation of the Transaction, the Company will file with the Securities and
Exchange Commission (the “SEC”) (at the Company’s sole cost and expense) a
Securities Act registration statement (the “Registration Statement”) registering
the resale of the Initial Shares, the Warrants and any shares of Common Stock
issued or issuable pursuant to the exercise of the Warrants (the “Registrable
Securities”), and the Company shall use its commercially reasonable efforts to
have the Registration Statement declared effective as soon as practicable after
the filing thereof; provided, however, that the Company’s obligations to include
the Registrable Securities in the Registration Statement are contingent upon the
undersigned furnishing in writing to the Company such information regarding the
undersigned, the securities of the Company held by the undersigned and the
intended method of disposition of the Registrable Securities as shall be
reasonably requested by the Company to effect the registration of the
Registrable Securities, and shall execute such documents in connection with such
registration as the Company may reasonably request that are customary of a
selling stockholder in similar situations, including providing that the Company
shall be entitled to postpone and suspend the effectiveness or use of the
Registration Statement during any customary blackout or similar period. To the
extent the undersigned acquires Optional Shares, the Company shall file a new
registration statement registering the resale such Optional Shares within 30
days of the closing of the sale of such Optional Shares, and the Company shall
use its commercially reasonable efforts to have the Registration Statement
declared effective as soon as practicable after the filing thereof, subject to
the proviso set forth in the immediately preceding sentence.

14

--------------------------------------------------------------------------------




b. Subject to the Company’s ability to postpone and suspend the effectiveness or
use of the Registration Statement during any customary blackout or similar
period as contemplated in Section 7.a above, the Company will: (i) use its
commercially reasonable efforts to maintain the continuous effectiveness of the
Registration Statement until the Registrable Securities have been disposed of by
the undersigned; and (ii) use commercially reasonable efforts to file all
reports, and provide all customary and reasonable cooperation, necessary to
enable the undersigned to resell Registrable Securities pursuant to the
Registration Statement or Rule 144 under the Securities Act (to the extent then
available), as applicable, qualify the Registrable Securities for listing on the
applicable stock exchange, update or amend the Registration Statement as
necessary to include Registrable Securities and provide customary notice to the
undersigned in the event the Registration Statement must be supplemented or
amended.

 

c. The Company shall indemnify and hold harmless the undersigned (to the extent
a seller under the Registration Statement), and its affiliates, officers,
directors, members, managers, partners, employees, agents, attorneys and
advisors, and each person who controls the undersigned (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any prospectus included in the Registration Statement or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading.

 

d. The undersigned shall indemnify and hold harmless the Company, its directors,
officers, agents and employees, and each person who controls the Company (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act), to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or are based upon any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any prospectus included in the Registration Statement, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding the
undersigned furnished in writing to the Company by the undersigned expressly for
use therein. In no event shall the liability of the undersigned pursuant to this
paragraph exceed the dollar amount of the net proceeds received by the
undersigned upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

15

--------------------------------------------------------------------------------

8.           Termination. This Subscription Agreement shall terminate and be
void and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (a) following the
execution of a definitive agreement among the Company, the SPAC and the
Broadmark Entities with respect to the Transaction (a “Transaction Agreement”),
such date and time as such Transaction Agreement is terminated in accordance
with its terms without the Transaction being consummated, (b) upon the mutual
written agreement of each of the parties hereto to terminate this Subscription
Agreement, (c) if, on or prior to the Closing Date, any of the conditions to
Closing set forth in Section 3 of this Subscription Agreement have not been
satisfied as of the time required hereunder to be so satisfied or waived by the
party entitled to grant such waiver on or prior to the Closing and, as a result
thereof, the transactions contemplated by this Subscription Agreement are not or
will not be consummated at the Closing, or (d) if the Closing does not occur on
or before December 31, 2019; provided that nothing herein will relieve any party
from liability for any willful breach hereof prior to the time of termination,
and each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from such breach. The Company shall
notify the undersigned of the termination of the Transaction Agreement promptly
after the termination of such agreement.

 

9.           Trust Account Waiver. The undersigned acknowledges that the SPAC is
a blank check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the SPAC
and one or more businesses or assets. The undersigned further acknowledges that,
as described in the SPAC’s prospectus dated May 14, 2018 (the “Prospectus”)
relating to the SPAC’s initial public offering, available at www.sec.gov,
substantially all of the SPAC’s assets consist of the cash proceeds of the
SPAC’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of the SPAC, its public shareholders and the
underwriters of the SPAC’s initial public offering. The undersigned, on behalf
of itself and its affiliates and representatives, hereby irrevocably waives any
and all right, title and interest, or any claim of any kind they have or may
have in the future, in or to any monies held in the Trust Account, and agrees
not to seek recourse against the Trust Account as a result of, or arising out
of, this Subscription Agreement.


16

--------------------------------------------------------------------------------

10.         Certain Company Covenants.

 

a. The Company shall provide the undersigned with advance notice as soon as
reasonably practicable in the event that the Company or the SPAC proposes to
waive, or to agree to any waiver of, any of the closing conditions set forth in
Article VI of the Merger Agreement. The Company shall provide the undersigned
with prompt notice of any amendment to the Merger Agreement in the interim
between its execution and delivery on August 9, 2019 and the consummation of the
Transaction thereunder.

 

b. Following the execution and delivery of this Subscription Agreement, the
Company and the SPAC will consult with the undersigned and its representatives
regarding the proposed composition of the Company’s board of directors as of the
consummation of the Transaction.

 

11.         Miscellaneous.

 

a.            Neither this Subscription Agreement nor any rights that may accrue
to the undersigned hereunder (other than the Shares acquired hereunder, but, for
the avoidance of doubt, not the right to acquire the Shares) may be transferred
or assigned.

 

b.            The Company may request from the undersigned such additional
information as the Company may deem necessary to evaluate the eligibility of the
undersigned to acquire the Shares, and the undersigned shall provide such
information as may reasonably be requested, to the extent readily available and
to the extent consistent with its internal policies and procedures.

 

c.            The undersigned acknowledges that the Company, the Placement Agent
and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the undersigned agrees to promptly notify the Company if any of
the acknowledgments, understandings, agreements, representations and warranties
set forth herein are no longer accurate. The undersigned agrees that the
purchase by the undersigned of Shares from the Company will constitute a
reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
undersigned as of the time of such purchase.

 

d.            The Company is entitled to rely upon this Subscription Agreement
and is irrevocably authorized to produce this Subscription Agreement or a copy
hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

 

e.            All the agreements, representations and warranties made by each
party hereto in this Subscription Agreement shall survive the Closing.

 

f.            This Subscription Agreement may not be modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such modification, waiver, or termination is sought.


17

--------------------------------------------------------------------------------

g.           This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof. The parties hereto acknowledge and agree that each of the
SPAC and the Broadmark Entities have relied on this Subscription Agreement and,
accordingly, that each of the SPAC and the Broadmark Entities are express third
party beneficiaries of this Subscription Agreement entitled to the rights and
benefits hereunder and to enforce the provisions hereof as if they were a party
hereto. This Subscription Agreement shall not confer any rights or remedies upon
any person other than the parties hereto, the SPAC and the Broadmark Entities,
and each of their respective successors and assigns. In addition, each of the
parties hereto further acknowledges and agrees that the Placement Agent is a
third-party beneficiary of the representations and warranties of the respective
parties contained in Section 5 and Section 6 of this Subscription Agreement.

 

h.           Except as otherwise provided herein, this Subscription Agreement
shall be binding upon, and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

i.            The undersigned hereby agrees that its identity and the
Subscription, as well as the nature of the undersigned’s obligations hereunder,
may be disclosed in any public announcement or disclosure required by the SEC
and in any registration statement, proxy statement, consent solicitation
statement or any other SEC filing to be filed by the SPAC in connection with the
Subscription and/or Transaction.

 

j.             If any provision of this Subscription Agreement shall be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

k.            This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

l.             The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

m.           The undersigned shall pay all of its own expenses in connection
with this Subscription Agreement and the transactions contemplated herein.


18

--------------------------------------------------------------------------------

n.            Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, sent by overnight mail via a
reputable overnight carrier, or sent by certified or registered mail, return
receipt requested and postage prepaid, and shall be deemed to be given and
received (a) when so delivered personally, (b) when received by the addressee if
sent by reputable overnight carrier, or (c) five (5) business days after the
date of mailing if sent by certified or registered mail, in each case to the
address below or to such other address or addresses as such person may hereafter
designate by notice given hereunder:

 

i. if to the undersigned, to such address or addresses set forth on the
signature page hereto;

 

ii. if, prior to the closing of the Transaction, to the Company to:

 

Trinity Sub Inc.
c/o Trinity Merger Corp.
55 Merchant Street, Suite 1500
Honolulu, Hawaii 96813
Attention: Sean A. Hehir

 

with a required copy to (which copy shall not constitute notice):

 

Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166-0193
Attention: Glenn R. Pollner

 

and

 

legalnotices@trinityinvestments.com

 

iii. if after the closing of the Transaction, to the Company, to:

 

Trinity Sub Inc.

c/o Trinity Merger Corp.
55 Merchant Street, Suite 1500
Honolulu, Hawaii 96813
Attention: Sean A. Hehir

 

and

 

c/o Broadmark Capital, LLC
1420 Fifth Avenue, Suite 2000
Seattle, Washington 98101
Attn: Adam J. Fountain


19

--------------------------------------------------------------------------------

with a required copy to (which copy shall not constitute notice):

 

Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166-0193
Attention: Glenn R. Pollner

 

and

 

legalnotices@trinityinvestments.com

 

o.            THIS SUBSCRIPTION AGREEMENT AND ANY CLAIMS OR CAUSES OF ACTION
HEREUNDER BASED UPON, ARISING OUT OF OR RELATED TO THIS SUBSCRIPTION AGREEMENT
(WHETHER BASED ON LAW, IN EQUITY, IN CONTRACT, IN TORT OR ANY OTHER THEORY) OR
THE NEGOTIATION, EXECUTION, PERFORMANCE OR ENFORCEMENT OF THIS SUBSCRIPTION
AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER STATE.

 

p.            EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, THE SUPREME COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT
OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION
AGREEMENT AND THE DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVES, AND AGREES
NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION
OR ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT
SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN
SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS
SUBSCRIPTION AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH
COURTS, AND THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO
SUCH ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK
STATE OR FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH
DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH
SUCH ACTION, SUIT OR PROCEEDING TO THE ADDRESS AT THE SIGNATURE PAGE HEREIN OR
IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT
SERVICE THEREOF.


20

--------------------------------------------------------------------------------

q.            EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER; (III)
SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 11.

 

[SIGNATURE PAGES FOLLOW.]

21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 



Name of Investor:   State/Country of Formation or Domicile:         By:        
      Name:               Title:               Name in which Shares are to be
registered (if different):   Date: _______________, 2019 Investor’s EIN:        
    Business Address-Street:   Mailing Address-Street (if different):        
City, State, Zip:   City, State, Zip:         Attn:__________________  
Attn:__________________         Telephone No.:   Telephone No.: Facsimile No.:  
Facsimile No.:         Subscription Amount: $   Reference Price (as defined in
the Merger Agreement)       Optional Subscription Amount: $    





 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by the Company in the
Closing Notice. To the extent the offering is oversubscribed, the number of
Shares received may be less than the number of Shares subscribed for.

 



[Signature Page to Subscription Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Trinity Sub Inc. has accepted this Subscription Agreement as
of the date set forth below.




 

  TRINITY SUB INC.     By:
Name:
Title:


 

Date: August 9, 2019

 

[Signature Page to Subscription Agreement]


--------------------------------------------------------------------------------

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A.           QUALIFIED INSTITUTIONAL BUYER STATUS

 

(Please check the applicable subparagraphs):

 

☐

We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act).

 

B.           INSTITUTIONAL ACCREDITED INVESTOR STATUS

 

(Please check the applicable subparagraphs):

 

☐          We are an “accredited investor” (within the meaning of Rule 501(a)
under the Securities Act). for one or more of the following reasons (Please
check the applicable subparagraphs):

     

☐ We are a bank, as defined in Section 3(a)(2) of the Securities Act or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.

 

☐ We are a broker or dealer registered under Section 15 of the Securities
Exchange Act of 1934, as amended.

 

☐ We are an insurance company, as defined in Section 2(13) of the Securities
Act.

 

☐ We are an investment company registered under the Investment Company Act of
1940 or a business development company, as defined in Section 2(a)(48) of that
act.

 

☐ We are a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 

☐ We are a plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if the plan has total assets in
excess of $5 million.

 

☐ We are an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is being made by a plan
fiduciary, as defined in Section 3(21) of such act, and the plan fiduciary is
either a bank, a savings and loan association, an insurance company, or a
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5 million, or a self-directed plan with investment decisions made
solely by persons that are accredited investors.

Schedule A-1

--------------------------------------------------------------------------------

☐ We are a private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

☐ We are a corporation, Massachusetts or similar business trust, or partnership,
or an organization described in Section 501(c)(3) of the Internal Revenue Code
of 1986, as amended, that was not formed for the specific purpose of acquiring
the Shares, and that has total assets in excess of $5 million.

 

☐ We are a trust with total assets in excess of $5 million not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.

 

☐ We are an entity in which all of the equity owners are accredited investors.

 

C.            AFFILIATE STATUS

 

(Please check the applicable box)

 

THE INVESTOR:

 

☐ is:

 

☐ is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company,
the SPAC or the Broadmark Entities, or acting on behalf of an affiliate of the
Company, the SPAC or the Broadmark Entities.

 

This page should be completed by the Investor and constitutes a part of the
Subscription Agreement.








Schedule A-2



--------------------------------------------------------------------------------